Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1371
                        Lower Tribunal No. 18-5326
                           ________________


                    BMC Southwood LLC, et al.,
                                 Appellants,

                                     vs.

                       Bobby Monochelli, et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Mrachek, Fitzgerald, Rose, Konopka, Thomas & Weiss, P.A., and
Manuel Farach (West Palm Beach); Moris & Associates and Alberto N.
Moris, for appellants.

      Cooke Carbonell LLP and Robert F. Cooke and Arianna M. Mendez,
for appellees.

Before EMAS, MILLER and LOBREE, JJ.

     PER CURIAM.

     In this post-condominium termination case, Appellants challenge the
trial court’s non-final order denying their motion to dismiss the operative

complaint alleging counts for civil conspiracy, violation of section 718.303,

Florida Statutes, breach of fiduciary duty, and fraud. They argue that

dismissal of the complaint is required because the counts it frames constitute

disputes within the meaning of section 718.1255(1)(c), Florida Statutes, and

Appellees failed to timely initiate mandatory non-binding arbitration, as

required by sections 718.117(16) and 718.1255(4), Florida Statutes, prior to

filing of this action. Appellants further assert that the first three counts

alleged against them failed to state a cause of action.

     We have jurisdiction under Florida Rule of Appellate Procedure

9.130(a)(3)(C)(iv) to review that portion of the challenged order determining

a party’s entitlement to arbitration. See also CWELT-2008 Series 1045 LLC

v. Park Gardens Ass’n, 305 So. 3d 618, 619 (Fla. 3d DCA 2020) (stating that

court had jurisdiction to review denial of motion to dismiss counterclaim for

failure to comply with mandatory arbitration provision of section

718.1255(4)). Our standard of review is de novo. See id. at 620 n.1. At this

stage of the proceedings, however, our review is limited to the factual

allegations within the four corners of the operative complaint, which we must

accept as true. Palisades Owners’ Ass’n v. Browning, 247 So. 3d 589, 591

(Fla. 1st DCA 2018).



                                      2
      In determining whether a plaintiff’s claims are subject to mandatory

non-binding arbitration, we look to the gravamen of the complaint and the

relief sought, as opposed to how the claims are labeled. See Cornerstone

417, LLC v. Cornerstone Condo. Ass’n, 300 So. 3d 1262, 1266 (Fla. 5th DCA

2020); see also Villorin v. Vill. of Kings Creek Condo. Ass’n, 789 So. 2d 1157,

1159 (Fla. 3d DCA 2001). We agree with our sister court’s decision in

Cornerstone for the broader proposition that the doctrine of exhaustion of

remedies applies in a condominium-related disagreement where a claimant

seeks money damages for undervaluation of its unit during termination of a

condominium pursuant to a plan of termination, and, in effect, disputes “the

fairness and reasonableness of the apportionment of the proceeds” from the

sale among the unit owners. 300 So. 3d at 1266 (quoting § 718.117(16)).

However, because careful review of the complaint before us revealed

allegations involving disagreements which, at least arguably, do not fall

within the statutory definition of a dispute that is subject to mandatory non-

binding arbitration pursuant to section 718.1255(1), we find that a dismissal

of this action is not warranted at this juncture. See Villorin, 789 So. 2d at

1159 (finding that disagreement between parties was not subject to

mandatory non-binding arbitration because gravamen of complaint was

validity of special assessment and relief requested was its refund); Browning,



                                      3
247 So. 3d at 591 (accepting well-pleaded allegations as true and finding

that, because complaint alleged breach of fiduciary duties by one or more

directors, claimant was not required to petition for nonbinding arbitration as

condition precedent to bringing suit).

      As to the portion of the challenged order denying Appellants’ motion to

dismiss for failure to state a cause of action, we lack jurisdiction to review it,

and “conclude that the aspect of the order . . . is not of such an extraordinary

nature as to justify certiorari review.” Phuong v. Mina, 308 So. 3d 1135, 1135-

36 (Fla. 5th DCA 2020).

      Affirmed in part; dismissed in part.




                                         4